Citation Nr: 1519896	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for parasomnia. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a shoulder and arm disability, to include as secondary to a service-connected cervical spine disability.

4.  Entitlement to an increased rating higher than 10 percent for a service-connected cervical spine disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, May 2012 and July 2013 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The October 2011 rating decision denied a rating higher than 10 percent for a service-connected neck disability, and the May 2012 rating decision denied service condition for a left shoulder and left arm condition.  The July 2013 decision denied service connection for PTSD and denied service connection for parasomnia.  In September 2013, the RO granted a separate neurologic rating for left upper extremity radiculopathy, evaluated as 20 percent disabling. 

In March 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At the Veteran's Board hearing, he testified that the severity of his service-connected cervical spine disability precluded gainful employment.  As such, the issue of entitlement to a TDIU has been raised by the record as part and parcel of the Veteran's increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, entitlement to service connection for a shoulder and arm disability, to include as secondary to a service-connected cervical spine disability, entitlement to a rating higher than 10 percent for a service-connected cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, parasomnia had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for parasomnia have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for parasomnia, which represents a full grant of that benefit, and remands all other issues.  As such, no discussion of VA's duties to notify and assist is necessary.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified at his March 2015 Board hearing that ever since service he has continually experienced nightmares relating to drowning and burying soldiers at sea.  His service personnel records reflect that he served aboard the U.S.S. Vogelgesang.  The Veteran provided competent and credible testimony about performing burials at sea, and also described an incident that occurred while the ship was escorting tankers full of aviation gas to Iceland, and all nonessential crew were told to evacuate due to an incoming torpedo attack from a submarine.  The Veteran reported that since these incidents occurred he has had nightmares, and his wife testified that ever since she had known him, he experienced nightmares and would wake up screaming and hollering.         

At the Veteran's June 2013 VA PTSD examination, the VA examiner gave a diagnosis of parasomnia based on the Veteran's reports of nightmares and thrashing in his sleep, which had caused his wife to sleep in a separate bed as a result.  The examiner also confirmed that the reported torpedo attack in service constituted a stressor.  Although the stressor finding was part of the PTSD analysis, it further confirmed the gravity of the Veteran's in-service incident.  The Veteran competently and credibly reported that he has experienced nightmares and thrashing in bed since service.  These symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (The Veteran is competent to report on that of which he has personal knowledge).   

The VA examiner's June 2013 negative nexus opinion was provided in the context of a PTSD analysis, in that she found the Veteran's persistent nightmares did not constitute a re-experiencing of the event.  However, because the Veteran is competent to report his nightmares since service, and because the Board finds him to be credible in his testimony, further VA examination is unnecessary regarding the issue of parasomnia.  When resolving all doubt in the Veteran's favor, and considering the current diagnosis of parasomnia combined with the Veteran's and his wife's reports that he experienced nightmares since his period of active duty, service connection for parasomnia is warranted. 


ORDER

Service connection for parasomnia is granted. 


REMAND

Cervical Spine, Shoulders, and Arms

The last VA examination to address the severity of the Veteran's cervical spine disability was conducted in July 2011, nearly four years ago.  The Veteran testified, most recently in March 2015, that his neck symptoms have worsened since the time of his last VA examination.  Given that the Veteran has reported a worsening of his condition since his most recent VA examination, he should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).    

Additionally, the Veteran has asserted that he has separate arm and shoulder conditions that are related to his service-connected cervical spine disability.  Currently, it is unclear whether the Veteran's shoulder and arm symptoms are purely manifestations of his service-connected cervical spine disability, or whether there are separate conditions also present.  However, the Board notes that these shoulder and arm symptoms seem to have appeared concurrently with the Veteran's cervical spine disability.  For example, March 1948 orthopedic note described marked radiation of pain to the Veteran's right shoulder and down his right arm, and occasional numbness to the fingers.  Further, a September 1948 VA examination report reflected pain shooting down the left arm and left scapular area, and excessive tingling and warmth of the right hand.  The examiner wrote that the Veteran first noticed the symptoms in July 1945 after he fell to the deck of a destroyer.   Further, a February 1949 letter states that the Veteran had been service connected for a back condition, and that his local physician who was caring for him opined that the Veteran might lose the use of one or both of his arms, and arrangements were made for hospitalization.  

On remand, the examiner must address the neurological component of the Veteran's cervical spine disability.  The examiner should identify whether there are any additional shoulder and/or arm disabilities separate and apart from any neurological component of his service-connected cervical spine disability.  If a separate disability exists, the examiner should identify the condition, state whether one or both sides are affected, and provide an opinion as to whether it is at least as likely as not related to service or was caused by or aggravated by his service-connected cervical spine disability.

At the Veteran's hearing, he testified as to receiving continued VA treatment at the VA Outpatient Center in Gallipolis, Ohio and the VA Medical Center in Huntington.  On remand, the RO should obtain all outstanding VA treatment records, including from these facilities, and the Veteran should be provided an opportunity to submit any additional lay evidence describing the current nature and severity of his symptoms.  He should also be provided an opportunity to submit any pertinent, outstanding private treatment records.  
  
Psychiatric Disorder, Including PTSD

While the Veteran was provided a VA PTSD examination in June 2013, it is unclear whether any other psychiatric disorders were found to be present, and the Veteran's representative took exception to the particular examiner who conducted that evaluation.  Given that the June 2013 VA PTSD examination report is the only one of record and has been disputed by the representative, the Veteran should be afforded a new VA psychiatric examination conducted by a different examiner. 

On remand, the Veteran's VA treatment records should be updated.  The Veteran indicated that he receives treatment from the VA Outpatient Center in Gallipolis, Ohio, as well as treatment from the VA Medical Center in Huntington, West Virginia.  The Veteran should also be provided an opportunity to submit any outstanding, pertinent private treatment records, as well as any lay statements relating to any in-service and post-service psychiatric symptoms.  

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the rest of the issues have been adjudicated.  

The Board notes that if the Veteran does not meet the schedular requirements for consideration of TDIU on a schedular basis after the intertwined issues have been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis. 

Additionally, the issue of entitlement to service connection for a traumatic brain injury (TBI) has been raised by the record (see March 2015 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is intertwined with the TDIU claim, which cannot be adjudicated until the issue of entitlement to service connection for a TBI has been developed and adjudicated.  Therefore, on remand, the RO should develop the service connection claim for TBI prior to adjudicating the TDIU claim.     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to specifically include, but not limited to, treatment records from the VA Outpatient Center in Gallipolis, Ohio and from the VA Medical Center in Huntington.  Associate all VA treatment records with the Veteran's claims file.  

2.  Provide the Veteran an opportunity to submit any private treatment records relating to treatment for his cervical spine, shoulders, and arms, as well as any psychiatric treatment.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of symptoms associated with his cervical spine disability, as well as any in-service and post-service symptoms relating to his arms and shoulders and/or psychiatric symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected cervical spine disability.  The claims file should be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report. 

The examiner must address the neurological component of the Veteran's cervical spine disability.  In doing so, he or she should determine whether there are any additional shoulder and/or arm disabilities separate and apart from the neurological component of the Veteran's service-connected cervical spine disability.  

In making this determination, the examiner should consider the following:

* March 1948 orthopedic note describing marked radiation of pain to the Veteran's right shoulder and down his right arm, and occasional numbness to the fingers.  

* September 1948 VA examination report reflecting pain shooting down the left arm and left scapular area, and excessive tingling and warmth of the right hand.  The examiner noted that the Veteran first noticed the symptoms in July 1945 after he fell to the deck of a destroyer.   

* February 1949 letter stating that the Veteran had been service connected for a back condition, and that his local physician who was caring for him opined that the Veteran might lose the use of one or both of his arms, and arrangements were made for hospitalization.
   
If a separate shoulder and/or arm disability exists, the examiner should identify the condition, state whether one or both sides are affected, and provide an opinion as to the following:

a) Is the condition at least as likely as not related to service?

b) Is the condition at least as likely as not caused by the Veteran's service-connected cervical spine disability?

c) Is the condition at least as likely as not aggravated by the Veteran's service-connected cervical spine disability?

An explanation should accompany all opinions expressed. 

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional other than the examiner who conducted the June 2013 VA PTSD examination.  The examiner should review the claims file in conjunction with the examination. 

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  PTSD should be either ruled in or excluded.   

b) For every psychiatric diagnosis rendered, is it at least as likely as not that the condition had its onset in service, or is otherwise related to service or to any event of service origin?

An explanation must be provided to support all opinions expressed.  

6.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.  

This development should include developing and adjudicating the claim of entitlement to service connection for a TBI, and affording the Veteran a VA examination to address this issue.  After reviewing the claims file, the examiner should determine whether the Veteran has a TBI, and if so, whether it is at least as likely as not that the TBI is related to service or to any incident of service origin.  

After the above development is completed, the TDIU claim should be adjudicated.  If the Veteran does not meet the schedular requirements for consideration of TDIU on a schedular basis after the intertwined issues have been developed, then the RO should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.   

7.  Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


